Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Era L. Carter appeals the district court’s order entering judgment in favor of Appellee on Carter’s claim for negligence under the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the rea*127sons stated by the district court. See Carter v. United States, No. 4:13-cv-112 (E.D.Va. Aug. 25, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.